 HOWARD JOHNSON'S MOTOR LODGEMotor Lodge Associates, d/b/a Howard Johnson'sMotor Lodge and Service Employees Interna-tional Union, Local 18, AFL-CIO. Case 32-CA-4738February 4, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a charge filed on August 17, 1982, byService Employees International Union, Local 18,AFL-CIO, herein called the Union, and dulyserved on Motor Lodge Associates, d/b/a HowardJohnson's Motor Lodge, herein called Respondent,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region32, issued a complaint on September 15, 1982,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)S) and (1) and Section 2(6) and (7) ofthe National Labor Relations Act, as amended.Copies of the charge and the complaint and noticeof hearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 19,1982, following a Board election in Case 32-RC-1513, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about July 24, 1982, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. Thereafter, Respondent filedits answer to the complaint admitting in part, anddenying in part, the allegations in the complaint,and raising certain "affirmative" defenses.On October 21, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with exhibits attached. Subse-quently, on October 28, 1982, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. On November 8, 1982, the Union joined in'Official notice is taken of the record in the representation proceed-ing, Case 32-RC-1513, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8. as amended.See LTV Electrosystemn Inc, 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co, 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.266 NLRB No. 24the General Counsel's Motion for Summary Judg-ment. Respondent thereafter filed a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent admits therequest and refusal to bargain. Respondent, howev-er, asserts that the Board's certification of theUnion was improper on the basis of Respondent'sobjections to the election.Review of the record herein, including therecord in Case 32-RC-1513, reveals that an elec-tion, conducted pursuant to a Stipulation for Certi-fication Upon Consent Election on January 19,1982, resulted in a vote of 18 for, and 16 against,the Union with one challenged ballot. Thereafter,Respondent filed timely objections to the election,alleging, in substance that: (I) the Union distributedcampaign literature containing material misrepre-sentations immediately prior to the election, (2) thevoting area was inadequately described in thenotice to employees, and (3) the Board agent failedto designate an official time period.After investigation, the Regional Director issuedhis Report and Recommendations on Objections onApril 6, 1982, in which he recommended that Re-spondent's objections be overruled in their entiretyand that the appropriate certification issue. There-after, Respondent filed timely exceptions to the Re-gional Director's report. On July 19, 1982, theBoard, having considered the Regional Director'sreport, adopted the findings and recommendationsof the Regional Director, and certified the Unionas the exclusive bargaining representative of theemployees in the unit stipulated to be appropriate.It thus appears that Respondent is attempting inthis proceeding to relitigate issues fully litigatedand finally determined in the representation pro-ceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.'2 See Pitsburgh Plate Glass Co. v. N.LRIR, 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f0 and 102.69(c).103 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding.In this proceeding, Respondent contends that itis entitled to a hearing on its objections to the elec-tion. Prior to adopting the findings and recommen-dations of the Regional Director's report, theBoard considered the report, Respondent's excep-tions thereto, and the entire record in that case. Byits adoption of the report recommending that Re-spondent's objections be overruled, the Board nec-essarily found that the objections raised no substan-tial or material issues warranting a hearing.3Fur-ther, it is well established that the parties do nothave an absolute right to a hearing on objections toan election. It is only when the moving party pre-sents a prima facie showing of substantial and mate-rial issues which would warrant setting aside theelection that it is entitled to an evidentiary hearing.It is clear that, absent arbitrary action, this quali-fied right to a hearing satisfies the constitutional re-quirements of due process.4Accordingly, we grantthe Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTMotor Lodge Associates, d/b/a Howard John-son's Motor Lodge, a partnership existing underthe laws of the State of California, with an officeand place of business in Dublin, California, is en-gaged in the operation of a motor lodge. Duringthe 12-month period preceding issuance of thecomplaint, the Employer in the course and conductof its business received gross revenues in excess of$500,000 and during the same period the Employerpurchased and received goods valued in excess of$5,000 from sources located directly outside theState of California.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material'Madisonville Concrete Co.. A Division of Corum d Edwards Inc., 220NLRB 668 (1975); Evansville Auto Parmt Inc., 217 NLRB 660 (1975).' GTE Lenkurt, Incorporated. 218 NLRB 929 (1975); Heavenly ValleySki Area, a California Corporation, and Heavenly Valley, a Partnership, 215NLRB 734 (1974); Amalgamated Clothing Workers of America [WinfieldManufacturing Company, Inc.) v. N.LR.B., 424 F.2d 818, 828 (D.C. Cir.1970).herein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDService Employees International Union, Local18, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.IIl. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All housekeeping employees, maintenance em-ployees, front desk clerks, bellmen and secu-rity employees employed by the Employer atits Dublin, California location; excluding allother employees, office clerical employees,professional employees, guards, and supervi-sors as defined in the Act.2. The certificationOn January 19, 1982, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 32, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 19, 1983, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 23, 1982, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about July 24, 1982, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceJuly 24, 1982, and at all times thereafter, refused tobargain collectively with the Union as the exclu-104 HOWARD JOHNSON'S MOTOR LODGEsive representative of the employees in the appro-priate unit and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to ensure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Motor Lodge Associates, d/b/a HowardJohnson's Motor Lodge, is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Service Employees International Union, Local18, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All housekeeping employees, maintenance em-ployees, front desk clerks, bellmen and security em-ployees employed by the Employer at its Dublin,California location; excluding all other employees,office clerical employees, professional employees,guards, and supervisors as defined by the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act.4. Since July 19, 1982, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 24, 1982, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered' with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Motor Lodge Associates, d/b/a Howard Johnson'sMotor Lodge, Dublin, California, its, officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Service EmployeesInternational Union, Local 18, AFL-CIO, as theexclusive bargaining representative of its employeesin the following appropriate unit:All housekeeping employees, maintenance em-ployees, front desk clerks, bellmen and secu-rity employees employed by the Employer atits Dublin, California location; excluding allother employees, office clerical employees,professional employees, guards, and supervi-sors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.105 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at the Employer's Dublin, California, fa-cility copies of the attached notice marked "Ap-pendix."sCopies of said notice, on forms providedby the Regional Director for Region 32, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 32,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Service Employees International Union,Local 18, AFL-CIO, as the exclusive repre-sentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All housekeeping employees, maintenanceemployees, front desk clerks, bellmen andsecurity employees employed by the Em-ployer at its Dublin, California location; ex-cluding all other employees, office clericalemployees, professional employees, guards,and supervisors as defined in the Act.MOTOR LODGE ASSOCIATES, D/B/AHOWARD JOHNSON'S MOTOR LODGE106